             CASE 0:20-cv-00883-PJS-BRT Doc. 25 Filed 12/28/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Herbert Pitts,                                            Civ. No. 20-883 (PJS/BRT)

                 Petitioner,

v.
                                                               ORDER
Warden Duffield,

                 Respondent.


Herbert Pitts, pro se Petitioner.

Edwin William Stockmeyer, III, Esq., and Matthew Frank, Esq., Office of the Minnesota
Attorney General, and Jeffrey Wald, Esq., and Thomas M. Ragatz, Esq., Ramsey County
Attorney’s Office, counsel for Respondent.


        Based on the files, records, and proceedings herein, IT IS HEREBY ORDERED

that:

        1.       Respondent’s Motion to Dismiss (Doc. No. 14) is GRANTED;

        2.       Petitioner’s Petition for a writ of habeas corpus (Doc. No. 1) is DENIED;

        3.       A certificate of appealability NOT BE GRANTED; and

        4.       Judgment be entered accordingly.

Date: December 28, 2020                         ____________________________
                                                PATRICK J. SCHILTZ
                                                United States District Court Judge
